 

   EXHIBIT 10.1    

 
 



SUBSCRIPTION AGREEMENT
 
Wireless Ronin Technologies, Inc.
Baker Technology Plaza
5929 Baker Road, Suite 475
Minnetonka, MN  55345


Ladies and Gentlemen:


The undersigned (the “Investor”) hereby confirms its agreement with Wireless
Ronin Technologies, Inc., a Minnesota corporation (the “Company”), as follows:
 
1. This Subscription Agreement, together with the Annex and Exhibits attached
hereto (collectively, this “Agreement”) is made as of the date set forth below
between the Company and the Investor.
 
2. The Company has authorized the sale and issuance to certain investors of up
to an aggregate of 697,232 shares (the “Shares”) of its Common Stock, $0.01 par
value per share (the “Common Stock”), subject to adjustment by the Company’s
Board of Directors, or a committee thereof, for a purchase price of $2.90 per
share (the “Purchase Price”).
 
3. The offering and sale of the Shares (the “Offering”) are being made pursuant
to (a) an effective Registration Statement on Form S-3 – File No. 333-161700 (
the “Registration Statement”) filed by the Company with the United States
Securities and Exchange Commission (the “Commission”), including the Prospectus
contained therein as supplemented (the “Base Prospectus”), (b) if applicable,
certain “free writing prospectuses” (as that term is defined in Rule 405 under
the Securities Act of 1933, as amended (the “Act”)), that have been or will be
filed, if required, with the Commission and delivered to the Investor on or
prior to the date hereof (the “Issuer Free Writing Prospectus”), containing
certain supplemental information regarding the Shares, the terms of the Offering
and the Company, and (c) a Prospectus Supplement (the “Prospectus Supplement”
and, together with the Base Prospectus, the “Prospectus”) containing certain
supplemental information regarding the Shares and terms of the Offering that
will be filed with the Commission and delivered to the Investor (or made
available to the Investor by the filing by the Company of an electronic version
thereof with the Commission) prior to the Closing Date (as defined in Annex I
attached hereto).
 
4. The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor the Shares set forth
below for the aggregate purchase price set forth below. The Shares shall be
purchased pursuant to the “Terms and Conditions for Purchase of Shares” attached
hereto as Annex I and incorporated herein by this reference as if fully set
forth herein. The Investor acknowledges that the Offering is not being
underwritten by Feltl and Company, Inc., the placement agent for the Offering
(the “Placement Agent”) and that there is no minimum offering amount.
 
5. The manner of settlement of the Shares purchased by the Investor shall be
delivery by crediting the account of the Investor’s prime broker (as specified
by such Investor on Exhibit A annexed hereto) with the Depository Trust Company
(“DTC”) through its Deposit/Withdrawal At Custodian (“DWAC”) system, whereby
Investor’s prime broker shall initiate a DWAC transaction on the Closing Date
(as defined in Section 3.1 of Annex I hereto) using its DTC participant
identification number, and released by Registrar and Transfer Company, the
Company’s transfer agent (the “Transfer Agent”), at the Company’s direction.
 
NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION AND DELIVERY OF THIS
AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:
 
 
(I)
DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH
THE SHARES ARE MAINTAINED TO SET UP A DWAC INSTRUCTING THE TRANSFER AGENT TO
CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES; AND

 
 
(II)
REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE PURCHASE PRICE
FOR THE SHARES BEING PURCHASED BY THE INVESTOR TO THE ACCOUNT DESIGNATED BY THE
COMPANY.

 
IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER IN A
TIMELY MANNER AND (B) ARRANGE FOR SETTLEMENT BY WAY OF DWAC IN A TIMELY MANNER.
IF THE INVESTOR DOES NOT DELIVER THE AGGREGATE PURCHASE PRICE FOR THE SHARES OR
DOES NOT MAKE PROPER ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES
MAY NOT BE DELIVERED AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED
FROM THE CLOSING ALTOGETHER, AT THE COMPANY’S DISCRETION.
 
6. The Investor represents that, except as set forth below, (a) it has had no
position (excluding any position solely in the nature of ownership of any
securities issued by the Company), office or other material relationship within
the past three years with the Company or persons known to it to be affiliates of
the Company, (b) it is not a FINRA member or an Associated Person (as such term
is defined under the FINRA Membership and Registration Rules Section 1011) as of
the Closing, and (c) neither the Investor nor any group of Investors (as
identified in a public filing made with the Commission) of which the Investor is
a part in connection with the Offering of the Shares, acquired, or obtained the
right to acquire, 10% or more of the Common Stock (or securities convertible
into or exercisable for Common Stock) or the voting power of the Company on a
post-transaction basis.
 
Exceptions:
 
                                                                                                                                          

(Please provide a listing of exceptions to the foregoing representations.  If no
exceptions, write “none.” If left blank, response will be deemed to be “none.”)
 
7. The Investor represents that it has received (or otherwise had made available
to it by the filing by the Company of an electronic version thereof with the
Commission) the Base Prospectus which is a part of the Company’s Registration
Statement, the documents incorporated by reference therein and any free writing
prospectus (collectively, the “Disclosure Package”), prior to or in connection
with the receipt of this Agreement. The Investor acknowledges that, prior to
delivery of this Agreement to the Company, the Investor will receive certain
additional pricing and related information regarding the Offering (the “Offering
Information”). Such information may be provided to the Investor by any means
permitted under the Act, including the Prospectus Supplement, a free writing
prospectus and oral communications.
 
8. No offer by the Investor to buy Shares will be accepted and no part of the
Purchase Price will be delivered to the Company until the Investor has received
the Offering Information and the Company has accepted such offer by
countersigning and delivering a copy of this Agreement to the Investor, and any
such offer may be withdrawn or revoked by the Investor, without obligation or
commitment of any kind, at any time prior to the Company (or the Placement Agent
on behalf of the Company) sending (orally, in writing or by electronic mail)
notice of its acceptance of such offer. An indication of interest will involve
no obligation or commitment of any kind until the Investor has been delivered
the Offering Information and this Agreement is accepted, countersigned and
delivered to the Investor by or on behalf of the Company. The Investor
understands and agrees that the Company, in its sole discretion, reserves the
right to accept or reject this subscription for the Shares, in whole or in part.
 
9. The Company acknowledges that the only material, non-public information
relating to the Company it has provided to the Investor in connection with the
Offering prior to the date hereof is the existence of the Offering.
 
[Signature Page Follows]


 

                                                                   
 
 

--------------------------------------------------------------------------------

 



Signature Page to Subscription Agreement






Number of Shares:                                                      
                      Purchase Price Per
Share:                                                      $2.90
Aggregate Purchase
Price:                                                      $                                           


Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
 
Dated this ____ day of ______________, 2009.
 


 


EXACT NAME OF INVESTOR




By:                                                                                     
Print
Name:                                                                                     
Title:                                                                                     


Address:                                                                                     






 


 


 
Agreed and Accepted this ____ day
of _______________, 2009:


 
WIRELESS RONIN TECHNOLOGIES, INC.






By:                                                                                    
Name:  Darin P. McAreavey
Title:    Chief Financial Officer


 


 

                                                                  
 
 

--------------------------------------------------------------------------------

 

ANNEX I
 


 
TERMS AND CONDITIONS FOR PURCHASE OF SHARES
 
Capitalized terms used in this Annex I but not defined herein shall have the
meaning ascribed to them in the Subscription Agreement to which these Terms and
Conditions for Purchase of Shares are attached as Annex I (said Subscription
Agreement, together with the Annex and Exhibit attached thereto, collectively
this “Agreement”). All references to dollar amounts used herein refer to United
States dollars unless expressly noted otherwise.
 
1. Authorization and Sale of the Shares
 
Subject to the terms and conditions of this Agreement, the Company has
authorized the sale of the Shares.
 
2. Agreement to Sell and Purchase the Shares.
 
2.1 At the Closing (as defined in Section 3.1), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions set forth herein, the number of Shares set forth on the last page of
the Agreement to which these Terms and Conditions for Purchase of Shares are
attached as Annex I (the “Signature Page”) for the aggregate purchase price
therefor set forth on the Signature Page.
 
2.2 The Company proposes to enter into substantially this same form of Agreement
in all material respects with certain other investors (the “Other Investors”)
and expects to complete sales of Shares to them. The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the “Investors,”
and this Agreement and the Agreements executed by the Other Investors are
hereinafter sometimes collectively referred to as the “Agreements.”
 
2.3           Investor acknowledges that the Company has agreed to pay the
Placement Agent a fee (the “Placement Fee”) in respect of the sale of Shares to
the Investor.


2.4           The Company has entered into a Placement Agent Agreement, dated
November 12, 2009 (the “Placement Agreement”), with the Placement Agent that
contains certain representations, warranties, covenants and agreements of the
Company that may be relied upon by the Investor, which shall be a third party
beneficiary thereof. The Company confirms that neither it nor any other Person
acting on its behalf has provided the Investor with any information that
constitutes or could reasonably be expected to constitute material, nonpublic
information, except for knowledge of the existence of this Offering and except
as will be disclosed in the Prospectus and the Company’s Form 8-K filed with the
Commission in connection with the Offering. The Company understands and confirms
that the Investor will rely on the foregoing representations in effecting
transactions in securities of the Company.


3. Closings and Delivery of the Shares and Funds.
 
3.1 Closing. The completion of the purchase and sale of the Shares (the
“Closing”) shall occur at a place and time (the “Closing Date”) to be specified
by the Company and the Placement Agent, and of which the Investors will be
notified in advance by the Placement Agent, in accordance with Rule 15c6-1
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) (for purposes of this Section 3.1, notice by e-mail is sufficient);
provided, however, in no event will the Closing Date be more than seven calendar
days after than the date on which the Investor delivers the funds to the Company
as described in Section 3.3 below (or the next business day if the seventh day
after the date on which the Investor delivers the funds to the Company is a
Saturday, Sunday, federal legal holiday, or a day on which banking institutions
in the State of Minnesota or New York are authorized or required by law or other
governmental action to close). At the Closing, (a) the Company shall cause the
Transfer Agent to deliver to the Investor the number of Shares set forth on the
Signature Page registered in the name of the Investor or, if so indicated on the
Investor Questionnaire attached hereto as Exhibit A, in the name of a nominee
designated by the Investor and (b) the aggregate purchase price for the Shares
being purchased by the Investor will be delivered by or on behalf of the
Investor to the Company, subject to Section 3.3 hereof.
 
3.2 Conditions to the Obligations of the Parties.
 
(a) Conditions to the Company’s Obligations. The Company’s obligation to issue
and sell the Shares to the Investor shall be subject to: (i) the Company having
accepted the Investor’s offer to purchase the Shares, which shall be evidenced
by the Company countersigning and delivering a copy of this Agreement to the
Investor; (ii) the receipt by the Company of the purchase price for the Shares
being purchased hereunder as set forth on the Signature Page; and (iii) the
accuracy of the representations and warranties made by the Investor and the
fulfillment of those undertakings of the Investor to be fulfilled prior to the
Closing.
 
(b) Conditions to the Investor’s Obligations. The Investor’s obligation to
purchase the Shares will be subject to the accuracy of the representations and
warranties made by the Company and the fulfillment of those undertakings of the
Company to be fulfilled prior to the Closing Date, including without limitation,
those contained in the Placement Agreement, and to the condition that the
Placement Agent shall not have: (i) terminated the Placement Agreement pursuant
to the terms thereof or (ii) determined that the conditions to the closing in
the Placement Agreement have not been satisfied. The Investor’s obligations are
expressly not conditioned on the purchase by any or all of the Other Investors
of the Shares that they have agreed to purchase from the Company. The Investor
understands and agrees that, in the event that the Placement Agent in its sole
discretion determines that the conditions to closing in the Placement Agreement
have not been satisfied or if the Placement Agreement may be terminated for any
other reason permitted thereby, then the Placement Agent may, but shall not be
obligated to, terminate such Placement Agreement, which shall have the effect of
terminating this Agreement pursuant to Section 14 below.
 
3.3 Delivery of Funds. No later than one (1) business day after the execution
and delivery of this Agreement by the Investor and the Company, the Investor
shall remit by wire transfer the amount of funds equal to the aggregate purchase
price for the Shares being purchased by the Investor to the account designated
by the Company.  Such funds shall be held in trust by the Company for the
benefit of the Investor until (a) the Closing upon the satisfaction, in the sole
judgment of the Placement Agent, of the conditions set forth in Section 3.2(b)
hereof and (b) until the Company has irrevocably directed its Transfer Agent to
credit the Investor’s account or accounts with the Shares pursuant to the
information contained in the DWAC (as defined below), at which time the funds
shall become the Company’s sole and exclusive property.
 
3.4 Delivery of Shares. No later than one (1) business day after the execution
and delivery of this Agreement by the Investor and the Company, the Investor
shall direct the broker-dealer at which the account or accounts to be credited
with the Shares being purchased by such Investor are maintained, which
broker/dealer shall be a DTC participant, to set up a DWAC instructing the
Company’s Transfer Agent to credit such account or accounts with the Shares by
means of an electronic book-entry delivery. Simultaneously with the release of
funds to the Company held in trust pursuant to Section 3.3 hereof, the Company
shall direct the Transfer Agent to credit the Investor’s account or accounts
with the Shares pursuant to the information contained in the DWAC.
 
4. Representations, Warranties and Covenants of the Investor.
 
The Investor acknowledges, represents and warrants to, and agrees with, the
Company and the Placement Agent as at the date hereof and at the Closing Date,
that:
 
4.1 The Investor: (a) is knowledgeable, sophisticated and experienced in making,
and is qualified to make decisions with respect to, investments in shares
presenting an investment decision like that involved in the purchase of the
Shares, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire and the answers thereto are true
and correct as of the date hereof and will be true and correct as of the Closing
Date and (c) in connection with its decision to purchase the number of Shares
set forth on the Signature Page, has received and is relying solely upon the
Disclosure Package and the documents incorporated by reference therein.
 
4.2 (a) The Investor understands that no action has been or will be taken in any
jurisdiction outside the United States by the Company that would permit an
offering of the Shares, or possession or distribution of offering materials in
connection with the issue of the Shares, in any jurisdiction outside the United
States where action for that purpose is required, (b) if the Investor is outside
the United States, it will comply with all applicable laws and regulations in
each foreign jurisdiction in which it purchases, offers, sells or delivers
Shares or has in its possession or distributes any offering material, in all
cases at its own expense, and (c) the Placement Agent is not authorized to make
and has not made any representation, disclosure or use of any information in
connection with the issue, placement, purchase and sale of the Shares, except as
set forth or incorporated by reference in the Prospectus.
 
4.3 (a) The Investor has full right, power, authority and capacity to enter into
this Agreement and to consummate the transactions contemplated hereby and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement, and (b) this Agreement constitutes a valid and binding
obligation of the Investor enforceable against the Investor in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and except as
to the enforceability of any rights to indemnification or contribution that may
be violative of the public policy underlying any law, rule or regulation
(including any federal or state securities law, rule or regulation).
 
4.4 The Investor understands that nothing in this Agreement, the Disclosure
Package, the Prospectus, the Offering Information or any other materials
presented to the Investor in connection with the purchase and sale of the Shares
constitutes legal, tax or investment advice. The Investor has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of Shares.
 
4.5 Since the date on which the Company or the Placement Agent first contacted
such Investor about the Offering, the Investor has not disclosed any information
regarding the Offering to any third parties (other than its legal, accounting
and other advisors) and has not engaged in any transactions in the securities of
the Company (including, without limitation, any Short Sales (as defined below)
involving the Company’s securities). The Investor covenants that it will not
engage in any transactions in the securities of the Company (including Short
Sales) prior to the time that the transactions contemplated by this Agreement
are publicly disclosed. The Investor agrees that it will not use any of the
Shares acquired pursuant to this Agreement to cover any short position in the
Common Stock if doing so would be in violation of applicable securities laws.
For purposes hereof, “Short Sales” include, without limitation, all “short
sales” as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act, whether or not against the box, and all types of direct and
indirect stock pledges, forward sales contracts, options, puts, calls, short
sales, swaps, “put equivalent positions” (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements (including on a total return basis), and
sales and other transactions through non-U.S. broker dealers or foreign
regulated brokers.
 
5. Survival of Representations, Warranties and Agreements; Third Party
Beneficiary.
 
Notwithstanding any investigation made by any party to this Agreement or by the
Placement Agent, all covenants, agreements, representations and warranties made
by the Company and the Investor herein will survive the execution of this
Agreement, the delivery to the Investor of the Shares being purchased and the
payment therefor. The Placement Agent shall be a third party beneficiary with
respect to the representations, warranties and agreements of the Investor in
Section 4 hereof.
 
6. Notices.
 
All notices, requests, consents and other communications hereunder will be in
writing, will be mailed (a) if within the domestic United States, by first-class
registered or certified airmail, or nationally recognized overnight express
courier, postage prepaid, or by facsimile or (b) if delivered from outside the
United States, by International Federal Express or facsimile, and will be deemed
given (i) if delivered by first-class registered or certified mail domestic,
three business days after so mailed, (ii) if delivered by nationally recognized
overnight express courier, one business day after so mailed, (iii) if delivered
by International Federal Express, two business days after so mailed and (iv) if
delivered by facsimile, upon electric confirmation of receipt and will be
delivered and addressed as follows:
 
If to the Company, to:
Wireless Ronin Technologies, Inc.
Baker Technology Plaza
5929 Baker Road, Suite 475
Minnetonka, MN  55345
Attention: Darin P. McAreavey, Chief Financial Officer
Facsimile: (952) 974-7887
 
with copies to:
Briggs and Morgan, P.A.
2200 IDS Center
80 S. 8th Street
Minneapolis, MN  55402
Attention: Brett D. Anderson
Facsimile: (612) 977-8650



If to the Investor, at its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.
 
7. Changes.
 
This Agreement may not be modified or amended except pursuant to an instrument
in writing signed by the Company and the Investor.
 
8. Headings.
 
The headings of the various sections of this Agreement have been inserted for
convenience of reference only and will not be deemed to be part of this
Agreement.
 
9. Severability.
 
In case any provision contained in this Agreement should be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein will not in any way be affected or
impaired thereby.
 
10. Governing Law.
 
This Agreement will be governed by, and construed in accordance with, the
internal laws of the State of Minnesota, without giving effect to the principles
of conflicts of law that would require the application of the laws of any other
jurisdiction.
 
11. Execution, Counterparts and Delivery of the Prospectus Supplement.
 
This Agreement may be executed in two or more counterparts, each of which will
constitute an original, but all of which, when taken together, will constitute
but one instrument, and will become effective when one or more counterparts have
been signed by each party hereto and delivered to the other parties. The parties
shall be entitled to rely upon delivery by facsimile or e-mail of an executed
copy of this Agreement, and acceptance by a party of such facsimile or e-mail
copy shall be legally effective to create a valid and binding agreement between
the Investor and the Company in accordance with the terms of this Agreement. The
Company and the Investor acknowledge and agree that the Company shall deliver
its counterpart to the Investor along with the Prospectus Supplement (or the
filing by the Company of an electronic version thereof with the Commission).
 
12. Confirmation of Sale.
 
The Investor acknowledges and agrees that such Investor’s receipt of the
Company’s executed counterpart to this Agreement, together with the Prospectus
Supplement (or filing by the Company of an electronic version thereof with the
Commission) shall constitute written confirmation of the Company’s agreement to
sell the Shares to such Investor in accordance with the terms of this Agreement.
 
13. Press Release.
 
The Company and the Investor agree that the Company shall issue a press release
announcing the Offering and disclosing all material information regarding the
Offering prior to the opening of the financial markets in New York City on the
business day immediately after the date hereof; provided, however, that the
Company shall not issue any press release or other announcement naming the
Investor without the Investor’s prior approval.
 
14. Termination.
 
In the event that the Placement Agreement is terminated by the Placement Agent
pursuant to the terms thereof, this Agreement shall terminate without any
further action on the part of the parties hereto.




[Exhibit A (Investor Questionnaire) Follows]


 

Annex
 
 

--------------------------------------------------------------------------------

 

Exhibit A
 


 
WIRELESS RONIN TECHNOLOGIES, INC.
 
INVESTOR QUESTIONNAIRE
 
Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information. PLEASE COMPLETE VERY CAREFULLY. THE COMPANY WILL INSTRUCT
ITS TRANSFER AGENT TO ISSUE SHARES ELECTRONICALLY TO THE CLEARING BROKER (THE
DTC PARTICIPANT) SPECIFIED BELOW. IT WILL BE YOUR CLEARING BROKER’S
RESPONSIBILITY TO PULL THE SHARES FROM DTC.
 
1.  
The exact name in which your Shares are to be registered. You may use a nominee
name if appropriate:

 




2.  
The relationship between the Investor and the registered holder listed in
response to item 1 above:

 




3.  
The mailing address of the registered holder listed in response to item 1 above:

 






Fax:____________________________________________________________________ 


4.  
The Social Security Number or Tax Identification Number of the registered holder
listed in the response to item 1 above:

 




5.  
Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):

 




6.  
DTC Participant Number:

 




7.  
Name of Account at DTC Participant being credited with the Shares:

 




8.  
Account Number at DTC Participant being credited with the Shares:

 




 

                                                                  A- 
 
 

--------------------------------------------------------------------------------

 
